Citation Nr: 0310537	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for additional disability of the right upper 
extremity, as a result of having submitted to VA medical 
treatment in April 1992.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the claim 
sought on appeal.  The veteran entered notice of disagreement 
with this decision in December 1998; the RO issued a 
statement of the case in April 1999; and the veteran entered 
a substantive appeal, on a VA Form 9, which was received in 
April 1999.  

In November 2000, the Board remanded this issue to the RO for 
additional development, including to determine whether the 
driver who was transporting the veteran to and from the VA 
medical center on April 20, 1992 was a VA employee.  That 
development has been completed and the case returned to the 
Board. 


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran sustained a right rotator cuff tear as the result 
of VA medical treatment in April 1992. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for right shoulder rotator cuff tear, as a 
result of having submitted to medical treatment at a VA 
medical facility in April 1992, have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.800 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the grant of benefits sought on appeal, no 
further evidence is necessary to substantiate the veteran's 
claim for compensation for right upper extremity disability 
under the provisions of 38 U.S.C.A. § 1151.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  In this veteran's case, there is no 
reasonable possibility that further assistance would aid in 
substantiating the veteran's claim for VA compensation 
benefits.  See 38 U.S.C.A. § 5103A(a)(1),(2) (West 2002). 

The law and regulations in effect prior to October 1, 1997, 
and in effect at the time the veteran filed his claim in June 
1997, provided that when any veteran suffers an injury or 
aggravation of an injury as the result of VA hospitalization, 
medical or surgical treatment, submission to an examination, 
or the pursuit of a course of vocational rehabilitation, and 
not as a result of the veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
to the veteran, disability compensation shall be awarded in 
the same manner as if such disability or aggravation were 
service connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 3.358(a), 3.800 (1996).

The veteran contends that on April 20, 1992 he sustained 
additional right shoulder disability of rotator cuff tear 
while being transported from VA treatment in a VA medical 
center van.  He contends that this additional right shoulder 
disability of rotator cuff tear was as "a result of" VA 
medical treatment.  In his substantive appeal on a VA Form 9 
received in April 1999, the veteran specifically wrote that 
he was still experiencing difficulties (pain) with his right 
shoulder as a result of the VA van accident in April 1992.  
At a personal hearing at the RO in April 2000, the veteran 
testified that he was claiming compensation for the right 
shoulder.  He testified that the elbow sustained cuts and 
abrasions but was not otherwise injured, and that the pain 
and injury was in the right shoulder area.  In a statement 
received in July 2000, the veteran wrote that he sustained a 
right rotator cuff tear as a result of the April 1992 VA van 
accident.

The Board has considered all the evidence of record, 
including extensive medical records and the veteran's 
personal hearing testimony, whether or not specifically 
referenced in this decision.  After a review of the evidence 
of record, the Board finds that the credible evidence of 
record demonstrates that the veteran sustained a right 
rotator cuff tear as the result of VA medical treatment in 
April 1992.  The weight of the evidence demonstrates that, on 
April 20, 1992, VA transported the veteran to a VA medical 
center for the purposes of obtaining VA medical treatment.  
While being transported from the VA medical center, in a VA 
van being operated by a VA employee, the veteran's wheelchair 
tilted upward, causing his right shoulder to hit against the 
wheelchair lift.  This incident was witnessed by the VA van 
driver.  The veteran experienced right shoulder pain, was 
taken to the VA emergency room for treatment, and was 
diagnosed with right rotator cuff tear.  

The Board finds the veteran's written submissions and 
personal hearing testimony regarding the occurrence and 
nature of the right shoulder injury on April 20, 1992 to be 
credible.  The veteran's more recent recollection of events 
that occurred in April 1992 is consistent, corroborated by a 
claim or incident report he filed closer in time to the event 
in February 1993, and is corroborated at all significant 
points by a January 2000 letter statement from the driver of 
the VA van who was employed by VA to drive the van at the 
time of the accident in April 1992.  

The Board finds that the occurrence of the right shoulder 
injury (rotator cuff tear) in April 1992 occurred during VA 
"medical treatment" as contemplated by 38 U.S.C.A. § 1151, 
and 38 C.F.R. § 3.358 (1996), and "as a result of having 
submitted to" medical treatment as contemplated by 38 C.F.R. 
§ 3.800(a) (1996).  In reaching this conclusion, the Board 
considered that the risks (of right shoulder injury while in 
a wheelchair in a VA van) may not have arisen directly from 
the conditions or circumstances incident to VA medical 
treatment; however, the cause or risks which precipitated the 
injuries in this veteran's case were VA transportation 
incident to VA medical treatment, and based on actions of a 
VA employee, with no indication that the right shoulder 
injury was due solely to the veteran's inadvertence, want of 
care, or preexisting disability.  See VAOPGCPREC 7-97.   

In determining that the occurrence of the veteran's right 
shoulder injury (rotator cuff tear) in April 1992 occurred 
during VA "medical treatment" or "as a result of having 
submitted to" medical treatment, the Board also finds this 
veteran's case is distinguished from the facts in Sweitzer v. 
Brown, 5 Vet. App. 503, 505 (1993), where the United States 
Court of Appeals for Veterans Claims (Court) affirmed a Board 
decision which determined that a claim for benefits pursuant 
to 38 U.S.C.A. § 1151 was not well grounded since the 
veteran's injury was coincidental to, but not the result of, 
VA action.  In Sweitzer, the veteran's injury on VA premises 
was due to the actions of another VA patient, and not a VA 
employee.  In this veteran's case, the veteran's right 
shoulder injury in April 1992 was the result of a VA 
employee's actions in driving a van.  In this case, the 
veteran was analogously on VA "premises" while being 
transported from medical treatment by a VA employee in a VA 
van.  The right shoulder injury in this case was more than 
"merely coincidental with the receipt of VA treatment"; it 
was "the result of actions by the VA."  Sweitzer, 5 Vet. 
App. at 505.  The Court noted that the legislative history 
reinforced the conclusion that compensation under 38 U.S.C. § 
1151 is to be awarded for an increase in disability that is 
the result of action by VA. 

The competent medical evidence of record in this veteran's 
case demonstrates that the additional disability the veteran 
sustained as the result of injury in the VA van in April 1992 
was a right rotator cuff tear.  Treatment records in April 
1992 reflect a right rotator cuff tear with painful right 
shoulder movements.  A July 1992 VA examination report 
reflects the veteran had right rotator cuff tear, and noted a 
history of recent right shoulder injury (the report diagnosed 
bilateral rotator cuff tears and history of recent injuries 
to both shoulders, but left shoulder injury or disability is 
not at issue in the current claim).  A September 1992 VA 
examination report reflects the history of shoulder injury in 
1992, and diagnosis of right rotator cuff tear.  Subsequent 
medical evidence also reflects a diagnosis of right rotator 
cuff tear.  

The basis of the RO's denial of this claim was that there is 
evidence showing the veteran sustained multiple falls prior 
to the van accident and had reported shoulder pain prior to 
the van accident.  There was also a 1991 x-ray showing 
osteophytes and bony growths on the right shoulder.  The RO 
concluded, therefore, the veteran had a right shoulder 
"condition" prior to the April 1992 van accident, with no 
additional disability resulting from that accident.  The 
Board disagrees.  Although there were complaints of shoulder 
pain prior to April 1992, a diagnosis of rotator cuff tear 
was not rendered until after the accident.  The July 1992 VA 
examination report notes a left rotator cuff tear in 1991, 
but right rotator cuff tear in 1992.  A September 1992 
examination report again notes this history and states the 
veteran's condition was directly related to his "injury" in 
1992 - noted earlier in the report as the April 1992 injury 
at issue in this case.  Therefore, although there is some 
question as to whether the veteran had some type of right 
shoulder disorder prior to April 1992, there is ample medical 
evidence showing diagnosis of a new condition - rotator cuff 
tear - only after the April 1992 injury and medical opinions 
linking that diagnosis to that injury.  The veteran is 
entitled to have any reasonable doubt on this issue resolved 
in his favor.

The medical evidence does not demonstrate any other residual 
disability as a result of the April 1992 VA van accident.  
While the veteran sustained soft tissue contusion and 
abrasions of the right elbow, no residual right elbow 
disability is demonstrated by the medical records following 
initial treatment.  The July and September 1992 VA 
examination reports, for example, are negative for 
complaints, findings, or diagnosis of disability of the right 
elbow. 

As the weight of the evidence demonstrates that the veteran 
sustained additional disability of a right rotator cuff tear 
"as a result of having submitted to" medical treatment in 
April 1992, the Board finds that the criteria for entitlement 
to compensation under 38 U.S.C.A. § 1151 for right shoulder 
rotator cuff tear, as a result of having submitted to medical 
treatment at a VA medical facility in April 1992, have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.102, 3.159, 
3.358, 3.800 (1996).



	(CONTINUED ON NEXT PAGE)



ORDER

Compensation under 38 U.S.C.A. § 1151 for right shoulder 
rotator cuff tear, as a result of having submitted to VA 
medical treatment in April 1992, is granted. 



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

